Hill, C. J.
The gist of the offense of cheating and swindling,, as defined by the Penal Code (1910), § 719, is the existence' of a fraudulent intent. The undisputed evidence in the present case demanded a finding that the accused did not have any fraudulent intent, but acted in good faith, in making to the prosecutrix the representation relied upon as constituting the deceitful means or artful practice described in the indictment. The verdict of guilty was, therefore, contrary to law.

Judgment reversed.